TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 13, 2014



                                        NO. 03-13-00203-CR


                                      Candace Orn, Appellant

                                                  v.

                                     The State of Texas, Appellee




      APPEAL FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the order of deferred adjudication entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order of deferred adjudication. Therefore, the Court affirms the trial court’s

order of deferred adjudication. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.